996 F.2d 1221
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Edward RONWIN, doing business as Index Investments, Appellant,v.SMITH BARNEY, HARRIS UPHAM & COMPANY, Inc.;  John Spaustat, Appellees.
No. 92-3788NE.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 18, 1993.Filed:  June 24, 1993.

Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
PER CURIAM.


1
Edward Ronwin appeals the district court's order dismissing Ronwin's action for failure to state a claim on which relief can be granted.   See Ronwin v. Smith Barney, Harris Upham & Co., 807 F. Supp. 87, 88 (D. Neb. 1992).  We have nothing to add to the district court's well-reasoned opinion.  Accordingly, we affirm on the basis of the district court's opinion.  See 8th Cir.  R. 47B.